Name: 1999/36/EC: Council Decision of 21 December 1998 on the provisional application of the Agreement in the form of an exchange of letters between the European Community and the People's Republic of China amending the Agreement between the European Economic Community and the People's Republic of China on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  European construction
 Date Published: 1999-01-16

 16.1.1999 EN Official Journal of the European Communities L 12/27 COUNCIL DECISION of 21 December 1998 on the provisional application of the Agreement in the form of an exchange of letters between the European Community and the People's Republic of China amending the Agreement between the European Economic Community and the People's Republic of China on trade in textile products (1999/36/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with Article 228(2), first sentence, thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the community an Agreement in the form of an exchange of letters between the European Community and the People's Republic of China amending the Agreement between the European Economic Community and the People's Republic of China on trade in textile products as last amended by Agreements initialled on 13 December 1995; Whereas this Agreement in the form of an exchange of letters should be applied on a provisional basis from 1 January 1999 pending the completion of the procedures necessary for its conclusion, subject to reciprocal provisional application of the Agreement by the People's Republic of China, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the People's Republic of China amending the Agreement between the European Economic Community and the People's Republic of China on trade in textile products as last amended by Agreements initialled on 13 December 1995 shall be applied on a provisional basis from 1 January 1999 pending its formal conclusion and subject to reciprocal provisional application of the Agreement by the People's Republic of China. The text of the Agreement is attached to this Decision. Article 2 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 21 December 1998. For the Council The President M. BARTENSTEIN